JOURNAL ENTRY AND OPINION
Relator, Alexander Hall, has filed an Application Requesting for a Writ of Habeas Corpus seeking release from prison vis-a-vis habeas corpus. The respondent, Toni Brooks, warden of the Richland Correctional Institution, has filed a motion to dismiss.
We grant the respondent's motion to dismiss since this court lacks jurisdiction over the relator's claim. The relator is incarcerated at the Richland Correctional Institution in Mansfield, Ohio, and is not in the custody of any legal authority located within Cuyahoga County. See R.C.2725.03; Bridges v. McMackin (1989), 44 Ohio St.3d 135; State ex rel. Dixon v. Gold (1991), 76 Ohio App.3d 518. In addition, the relator possesses an adequate remedy at law to challenge his conviction and sentence of incarceration through a direct appeal. State ex rel. Jackson v. McFaul(1995), 73 Ohio St.3d 185; Walker v. Maxwell (1965),1 Ohio St.2d 136.
Accordingly, we grant the respondent's motion to dismiss. Clerk is ordered to serve notice of this judgment to all parties as provided in Civ.R. 58(B). Costs to relator.
Complaint dismissed.
DYKE, P.J., and BLACKMON, J., CONCUR.
  __________________________ MICHAEL J. CORRIGAN, JUDGE